                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     Criminal No. 19-50(1) (ADM/TNL)
___________________________________

United States of America,

                             Plaintiff,           SUPPLEMENTAL MEMORANDUM
                                                  IN SUPPORT OF MOTION
vs.                                               FOR HEARING PURSUANT TO
                                                  FRANKS v. DELAWARE
Johntez Leondis Randle,

                             Defendant.

__________________________________

      Defendant Johntez Randle, by and through undersigned counsel, submits this

supplemental memorandum in support of his motion for a Franks hearing.

      As a preliminary matter, the defense argues that the Franks issue cannot be fully

briefed without evidence which is currently in the government’s possession and which is

the subject of Mr. Randle’s motion for supplemental discovery. Until this Court has

issued its ruling on that discovery motion, Mr. Randle cannot raise all possible reasons

for the Franks hearing.

      For the moment, Mr. Randle would like to raise two considerations, in addition to

those raised in his prior memorandum regarding the need for a Franks hearing. First, in

the affidavit supporting the search warrants, Off. Hamilton alleges that he followed Mr.

Randle in a silver Audi to “his [Mr. Randle’s] home located at 9947 Vera Cruz Lane,

Brooklyn Park[.]” Off. Hamilton says that he knows that the Audi belongs to Mr. Randle




                                              1
because he checked DVS registration records. However, those records indicate a different

address for the vehicle than the house on Vera Cruz Lane.

    Second, Mr. Randle’s Minnesota state ID also listed a different address from the one

on Vera Cruz. If Off. Hamilton checked DVS records, as he claimed in his affidavit, he

would know that Mr. Randle had addresses other than the one on Vera Cruz, which called

into question whether the house on Vera Cruz could accurately be called his “home.”

These were important facts key to the magistrate’s determination of probable cause, and

Off. Hamilton either deliberately or recklessly omitted these facts from his affidavit.

    Mr. Randle maintains that he should be granted additional discovery regarding the

two alleged controlled buys in order to fully brief the Franks issue. However, based on

the showing made in his initial briefing and supplemented by this memorandum, Mr.

Randle has made the necessary showing. He respectfully asks the Court to schedule a

Franks hearing at its convenience.




Dated: September 13, 2019                 Respectfully submitted,

                                          S/Thomas H. Shiah
                                          Thomas H. Shiah #100365
                                          331 Second Ave South, Ste 705
                                          Minneapolis, Minnesota 55401
                                          (612) 338-0066

                                          ATTORNEY FOR DEFENDANT




                                             2
